MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                    FILED
      regarded as precedent or cited before any                           Mar 23 2017, 7:59 am

      court except for the purpose of establishing                             CLERK
      the defense of res judicata, collateral                              Indiana Supreme Court
                                                                              Court of Appeals
                                                                                and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Scott Knierim                                            Curtis T. Hill, Jr.
      Danville, Indiana                                        Attorney General of Indiana

                                                               George P. Sherman
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Bradly Paul Canter,                                      March 23, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               32A01-1606-CR-1289
              v.                                               Appeal from the Hendricks
                                                               Superior Court
      State of Indiana,                                        The Honorable Stephenie LeMay-
      Appellee-Plaintiff                                       Luken, Judge
                                                               Trial Court Cause No.
                                                               32D05-1411-F3-10



      May, Judge.


[1]   Bradley Paul Canter appeals the trial court’s imposition, for his probation

      violations, of the 730 days remaining on his suspended sentence. Because the

      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1289 | March 23, 2017        Page 1 of 4
      type of review Canter requests is not available to challenge the sanction

      imposed following probation violation, we affirm.



                                Facts and Procedural History
[2]   On May 14, 2015, Canter pled guilty to Level 5 felony robbery.1 He was

      sentenced to four-years imprisonment, with three years suspended to probation.

      On February 9, 2016, the State filed a notice of probation violation, alleging he

      had committed new criminal offenses, had used marijuana, and had “failed to

      complete substance abuse counseling as recommended by [his] Probation

      Officer.” (App. Vol. 2 at 13.) On March 8, 2016, the State filed a subsequent

      notice of probation violation alleging Canter had failed to provide contact

      information to his Probation Officer.


[3]   At the evidentiary hearing on May 18, 2016, Hendricks County Probation

      Department Officer Megan Caruso testified Canter had not provided her with a

      valid address or a working phone number, he had not made the appointments

      required to qualify for Work Release or Home Detention, he failed a urinalysis

      due to marijuana use, and he failed to complete the substance abuse counseling.

      Canter testified he had smoked marijuana “approximately three (3) times.” (Tr.

      at 22.)




      1
          Ind. Code § 35-42-5-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1289 | March 23, 2017   Page 2 of 4
[4]   Based on the evidence presented, the trial court found the State had proven all

      the allegations except the new criminal offense, as that matter had not gone to

      trial at the time of the hearing. The trial court then terminated Canter’s

      probation and ordered him to serve the remaining 730 days of his sentence at

      the Indiana Department of Correction.



                                Discussion and Decision
[5]   Canter’s sole argument on appeal is that “the sentence of 730 days to the

      Indiana Department of Corrections [sic] was inappropriate under Indiana

      Appellate Rule 7(B).” (Appellant’s Br. at 7.)

              Rule 7(B) authorizes appellate review and revision of “a sentence
              authorized by statute if, after due consideration of the trial court’s
              decision, the Court finds that the sentence is inappropriate in
              light of the nature of the offense and the character of the
              offender.” The Rule permits an appellate determination of the
              appropriateness of a criminal sentence and implements the
              permissive jurisdiction granted in Article 7, Section 4 of the
              Indiana Constitution: “The Supreme Court shall have, in all
              appeals of criminal cases, the power . . . to review and revise the
              sentence imposed.”


              As this Court has recently held, the appellate evaluation of
              whether a trial court’s sanctions are “inappropriate in light of the
              nature of the offense and the character of the offender” is not the
              correct standard to apply when reviewing a trial court’s actions in
              a post-sentence probation violation proceeding. Prewitt v. State,
              878 N.E.2d 184, 187-88 (Ind. 2007). A trial court’s actions in a
              post-sentence probation violation proceeding is not a criminal
              sentence as contemplated by the rule. The review and revise
              remedy of App. R. 7(B) is not available.
      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1289 | March 23, 2017   Page 3 of 4
      Jones v. State, 885 N.E.2d 1286, 1289-90 (Ind. 2008). Because Canter’s only

      argument on appeal is unavailable,2 we affirm the trial court’s imposition of the

      730 days remaining on Canter’s sentence.


[6]   Affirmed.


      Najam, J., and Bailey, J., concur.




      2
        Sanctions for probation violations “are subject to appellate review for abuse of discretion.” Jones, 885
      N.E.2d at 1290. Canter has not argued the trial court abused its discretion and, thus, any such argument is
      waived for appeal. Waiver notwithstanding, we would not find an abuse of discretion in the imposition of
      730 days, as the State provided sufficient evidence Canter violated his probation. See, e.g., Crump v. State, 740
      N.E.2d 564, 573 (Ind. Ct. App. 2000) (court did not abuse discretion in ordering Crump to serve eight years
      that had been suspended because court had properly found his violation and revoked probation), trans. denied;
      see also Ind. Code § 35-38-2-3 (permitting court to “[o]rder execution of all or part of the sentence that was
      suspended at the time of initial sentencing” when revoking probation).

      Court of Appeals of Indiana | Memorandum Decision 32A01-1606-CR-1289 | March 23, 2017                Page 4 of 4